Citation Nr: 1420482	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-08 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota

THE ISSUE

Entitlement to apportionment of the Veteran's nonservice-connected pension benefits. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active military duty from January to September 1964. The appellant is his spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating action of the Department of Veterans Affairs Regional Office (RO) and Pension Management Center (PMC) in St. Paul, Minnesota. In that decision, the PMC denied the appellant an apportionment of the Veteran's nonservice-connected pension. 

Since the last supplemental statement of the case (SSOC) in November 2012, but prior to certification of the Board, the Veteran took action to remove his spouse from his nonservice-connected pension and stated they were separated.  As the Board is taking action favorable to the appellant in this decision, no waiver of this evidence is necessary. While the appellant submitted correspondence in January 2014 (after certification to the Board), this communication simply informed VA of a new address and requested a status update. The Veteran also updated his address in June 2013.  No waiver on the part of the Veteran or appellant is necessary. 


FINDINGS OF FACT

1. The Veteran and the appellant were married in April 2006; they have one child, A.J. 

2. The evidence in the file reflects that the Veteran and the appellant are separated. 

3. The Veteran is not reasonably discharging his responsibility for the appellant and A.J.'s support. 


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA nonservice-connected pension benefits in the amount paid or payable to the Veteran as dependency allowance for the appellant and A.J. are met. 38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.452, 3.458, 19.100-02, 20.500-04, 20.1304(d) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Rights

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). The VCAA does not apply to decisions regarding how benefits are paid. Sims v. Nicholson, 19 Vet. App. 453, 456 (2006). An apportionment decision involves deciding how existing benefits are to be paid. Under Sims, the VCAA is not applicable to this claim. 

However, a claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2013). These procedures, in part, require that when a notice of disagreement is filed in a simultaneously contested claim, all interested parties and their representatives will be furnished a copy of the statement of the case (SOC) and that when a substantive appeal is filed, the content of the substantive appeal will be furnished to the other party to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim. 38 C.F.R. § 19.101-02. 

Here, the Veteran's representative acknowledged the appellant's claim and contentions in an April 2014 informal hearing presentation (IHP); to include the March 2011 SOC and appeal, and the November 2012 supplemental statement of the case (SSOC).  A review of the IHP and the Veteran's communications (see April 2011 VA report of general information) shows that the Veteran and his representative understand that the appellant wants an apportionment of his nonservice-connected pension benefits on the basis that the appellant and the Veteran are still married and the appellant has custody of A.J. 

There is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, and the Board finds that any such failure is harmless inasmuch as the parties had a meaningful opportunity to participate. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 556 U.S. 396, 408-409 (2009) (the burden is on the appellant to show that a notice error is harmful). The April 2014 IHP acknowledges notice of the information that 38 C.F.R. § 19.100-03 seeks to provide for the Veteran and there has been argument raised with regard to notice.  

As for the appellant, there is no prejudice in proceeding with the adjudication of the claim as the outcome is favorable to her.  

Legal Criteria

A veteran's benefits may be apportioned if the veteran is not residing with his spouse or his children and a claim for apportionment is filed for or on behalf of the spouse or children. 38 C.F.R. § 3.452(a) (2013). 

VA regulations provide for two types of apportionments. The first type is a general apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450. All or any part of the compensation payable on account of any veteran may be apportioned if the veteran is not residing with his spouse and the veteran is not reasonably discharging his responsibility for the spouse's support. 38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. § 3.450(a)(1)(ii). 

It is not necessary for the claimant to establish the existence of hardship in order to obtain a general apportionment under 38 C.F.R. § 3.450, although hardship of the veteran is a consideration for special apportionments under 38 C.F.R. § 3.451 (2013). See Hall v. Brown, 5 Vet. App. 294, 295 (1993). 

Under special apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the veteran and his spouse on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest. In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income, and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents, and the apportionment claimants. 38 C.F.R. § 3.451. The special apportionment was apparently designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a general apportionment, but special circumstances exist which warrant giving dependents additional support.

A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee. 38 C.F.R. § 3.458(a) (2013). Also, apportionment is not available in several other situations, none of which are applicable in this case (for example, the spouse of the disabled person has been found guilty of conjugal infidelity by a court having proper jurisdiction or where the spouse has lived with another person and held herself out to be the spouse of another).  38 C.F.R. § 3.458(b)-(f).  Children of the veteran not in his custody will not be authorized to receive a share of apportionment until the estranged spouse files a claim for an apportioned share.  38 C.F.R. § 3.458(g).

The "benefit-of-the-doubt" rule, normally in operation in veterans' benefit cases, is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran. See, Elias v. Brown, 10 Vet. App. 259, 263 (1997). 

Analysis

The Board finds that the facts warrant general apportionment under § 3.450 in this case because Veteran was not residing with the appellant and A.J. and the Veteran was not reasonably discharging his responsibility for the appellant and A.J.'s support.

It is undisputed that the appellant and the Veteran are married (see April 2006 marriage certificate) and have a child together, A.J. (see July 2007 birth certificate). The Veteran has been in receipt of nonservice-connected pension since 1996. In April 2006, he completed a dependency form and listed the appellant as his wife. An undated letter in the file, likely from April 2007, acknowledges the appellant was added as a spouse. 

In May 2009, VA reported that the gross amount of the Veteran's benefit was $1,291.  

The appellant stated in her September 2009 claim for apportionment that she and her daughter were living in a shelter. Her address was different from the Veteran's starting at that time. A review of the file shows that throughout the pendency of this claim the appellant has moved several times and her address did not match the Veteran's address. 

An April 2011 report of general information shows that the Veteran called because he received a letter from VA stating that his wife told VA that they had not lived together since April 2008.  The Veteran stated that he and his wife were together up until December 2010 and that he supported her and her children.  However, he did not provide any documentary evidence to support this assertion.  

In December 2012, the Veteran called VA to state that he was currently separated from his spouse. A January 2013 report of general information from VA states that a veteran's representative made contact with the veteran and he said he was no longer providing support.  He had no income other than what he received from his VA nonservice-connected pension. 

A January 2013 letter from the PMC stated that VA was paying the Veteran as a single person with no dependents. He was paid benefits for the appellant from October 2008 to January 2013, when she was removed from the award and it was noted that he was not currently paying support.  His current benefit was $1,038 per month.

Regarding the appellant's financial situation, an April 2007 VA report of contact stated that the Veteran reported his wife did not work, had no income, did not own property, did not have an individual retirement account or a Keogh plan.  

VA has reported that the gross amount of the Veteran's benefit was $1,200 beginning December 1, 2007 and $1,291, effective December 1, 2008.  

In February 2010, the PMC issued a special apportionment decision denying the apportionment claim based on lack of financial information from the appellant and the Veteran.  

In April 2010, the appellant sent a notice disagreement stating that her income was $674 a month from the Social Security Administration (SSA)'s Supplement Security Income program (SSI). That September, the appellant wrote that she had not lived with her husband for over two and half years, was added to his pension and did not receive any money from the pension. She wanted an apportioned part pension because the Veteran did not contribute to her or their child's support. 

In March 2011, her appeal stated that she was constructively homeless. She stated she received from SSI $674 a month and her two children received $260 a month from welfare. A SSA SSI form from June 2010 stated her regular monthly check was of $674. A state department of human services (DHS) form noted she was receiving $325 per month in food assistance. It also stated she was receiving $260.30 per month for another program. This document also lists her earned income as zero dollars. 

In May 2011, the appellant wrote to VA stating her income was still $674 from SSI and her children's income $260 from another program. She received $50 in child support. She was living in a shelter. 

In September 2011, a DHS letter noted that her benefit amount was $324. Her monthly income (after deductions) was $671.  She was receiving no child support.  An August 2012 letter from DHS showed that she was receiving $274 per month for two children. In August 2012, a SSA a letter stated that her SSI payment was $628.20.  A state remittance form shows her in receipt of SSI in the amount of $42.

A proper apportionment claim was been made under § 3.452(a) and § 3.458(g) because the evidence shows the Veteran is not residing with the appellant and A.J.  Although he did not acknowledge the separation until April 2011 (and even then stated they were not separated until 2010), the addresses in the file show the Veteran and the appellant have not lived together since she filed her claim. Further, the documentary evidence from the appellant suggests that she was not receiving support from the Veteran as he stated; she twice reported being in a shelter (see October 2008 and May 2011 statements). The evidence she submitted in support of her claim shows that she has a low income and the fact that she is receiving other benefits for A.J. demonstrates that A.J. has been in her care.

The February 2014 IHP asserts that no special apportionment should be granted because it would be a hardship upon the Veteran. Also, the Veteran has essentially asserted that the total benefit payable to him would not "permit payment of a reasonable amount" to the appellant and A.J. See 38 C.F.R. § 3.458(a). 

The Board finds the appellant is entitled to a general apportionment under § 3.450. If a claim is being decided under the general apportionment provisions of 38 C.F.R. § 3.450, it is not incumbent on the appellant to establish financial need. Moreover, if a claim is not being decided under the special provisions of 38 C.F.R. § 3.451, a weighing of hardship is not required. Hall, 5 Vet. App. at 295. In Hall, it was noted that since the amount of the apportionment the Board granted that appellant was less than the amount the Veteran received because he claimed the appellant as his dependent, an apportionment in that amount could not cause hardship to the veteran. Id. 

While more recently the Veteran has apparently attempted to prevent the appellant from obtaining any part of the nonservice-connected pension by no longer claiming the appellant as a dependent, there is no reason why she cannot be in receipt of the benefits paid and amount payable that he would receive as if he had claimed the appellant and A.J. 

This would be equal to the amount of benefits paid or payable to the Veteran as a dependency allowance. The Veteran would still be receiving the same as what one single veteran with no dependents would receive (what he is currently in receipt of since the appellant was removed from his award). The Board finds in favor of the appellant and a general apportionment under § 3.450 is granted. 


ORDER

Entitlement to apportionment of the Veteran's VA nonservice-connected pension benefits in the amount paid or payable to the Veteran as a dependency allowance is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


